Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 7-11, 14, 16-18, 20-24, 27, 30-32, 34, 36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a traffic control method to indicate an emergency situation, form a temporary platoon to create a temporary passage, and coordinate and control an emergency vehicle to pass through the created platoon. It is well known to those of ordinary skill in the art to form emergency lanes or corridors to allow emergency vehicles through (such as Roth paragraphs 0016-0019, Fuehrer Fig 3, Colella paragraph 0053), and platooning (Roth, paragraphs 0016-0019, Mudalige, Hiroma,  Rothoff paragraph 0004, and Harvey paragraph 0163) to coordinate between multiple vehicles. Further systems for traffic management are also well known to those of ordinary skill in the art (such as Elsheemy, Colella Fig 5, and Lin paragraph 0018). However, the claimed invention further includes limitations that distinguish it from the prior art. For example, the traffic system, upon receiving updated movement information [from the platooning vehicles], transmitting a command to trigger the emergency vehicle to move through the passage. While similar systems exist for traffic systems commanding emergency vehicles pertaining to allowed modes (such as Colella paragraphs 0053-0054), this does not address specifically triggering the emergency vehicle to move through the passage formed by the platoon. Platoons or vehicles may transmit their locations to a traffic system (such as Publicover, paragraph 0049), but this information is not used to trigger the emergency vehicle to move through an emergency passage created by a platoon. Such a step would not be obvious to one of ordinary skill in the art, as this adds an extra step before the emergency vehicle continues its transit. Thus, claim 1 is allowed. For similar reasons, claims 14 and 27 are also allowed.
By at least their nature on allowable subject material, dependent claims 3-4, 7-11, 16-18, 20-24, 30-32, 34, 36 and 38 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662